AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                     V.                                                             (For Offenses Committed On or After November 1, 1987)


                Jose Rigoberto Gaona-Gutierrez                                                      Case Number: 19mj 10511

                                                                                                    Robert C. Schlein
                                                                                                    Defendanl 's Allorney


REGISTRATION NO. 88678298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           -----------------------------
•    was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                                  Count Number(s)
8:1325(a)(2)                      Eluding Examination and Inspection (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                 --------------------
•    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             A     TIME SERVED                                                 D _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         September 3, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         HO ORABLE RUTH B.L.,.H.JlH'--' EZ MONTENEGRO
                                                           SEP         3 20 19           UN; ED STATES MAGISTRATE JUDGE
                                     Il                                                         ,
                                     !             Cl .. t hf- : . :,r i:,·,~ i ,-,;C, · ;Qt;HT •
                                     ' --:~1
                                               1
                                                   r ~iL f~ri D1~0F cM.1~<?q~1·:··
Clerk's Office Copy'.:_: ____ ·---~-                                                  "£ase_Office»:«Case_Year»-«Case_Type»-«Case_No_»
